Citation Nr: 1608227	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  11-00 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left leg, ankle, or foot disability, claimed as Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to June 2006.  The Veteran was awarded the Legion of Merit, the Bronze Star, and the Army Commendation Medal.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

Although the Veteran's November 2007 claim for his left leg specifically mentioned only "Achilles pain," this issue has been recharacterized to comport with the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran's December 2010 appeal also reflects that he requested the opportunity to testify before a member of the Board at a video-conference hearing.  Although the Veteran was scheduled for such a hearing, in a June 2015 letter, the Veteran's representative requested that the Board issue a decision without a hearing.  The Veteran's hearing request is thus considered withdrawn.  

In July 2015 and October 2015 the Board remanded the case for further development.  In July 2015, the Board remanded the case for a new examination, as the previous examinations, conducted in October 2008 and August 2014, were inadequate.  The former examination did not provide an etiology opinion whatsoever, and the latter determined that the Veteran was not currently diagnosed with a claimed Achilles disability (apparently disregarding the earlier October 2008 VA examination finding the opposite), and failed to offer an opinion as to the etiology of the foot and leg disabilities from which the Veteran did suffer.  Following the July 2015 remand, however, the Veteran refused to undergo the examination.  The October 2015 Board remand directed that VA obtain written confirmation from the Veteran as to whether he wished to withdraw his appeal and, if not, whether he was willing to report to a future examination.  The letter was sent to the Veteran in December 2015, but no response was received.  In January 2016, the Veteran's representative provided a waiver of the 30-day waiting period, stating that it did not have any additional information to submit.  The Veteran's claim is thus ready for adjudication.  Currently, the Veteran receives special monthly compensation under 38 U.S.C.A. 1114(s) and 38 CFR 3.350(i), for receiving service connection for one disability rated at 100 percent, and other disabilities independently ratable at 60 percent or more.  


FINDING OF FACT

Degenerative arthritis of the left ankle with Achilles tendonitis and calcaneal spur did not have its onset in service and is not otherwise related to military service; arthritis was not exhibited within the first post-service year.  

CONCLUSION OF LAW

The criteria for service connection for a degenerative calcaneal spur of the left ankle are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO sent a letter to the Veteran in March 2008, prior to the initial adjudication of his claim of service connection, giving him proper notice in satisfaction of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice informed him of the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  

Next, VA has a duty to assist the Veteran in the development of claims. This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical records have been obtained and considered.  Specifically, records from VA and post-service military health care records have been obtained.  As noted above, the Board has attempted to obtain adequate examinations for the Veteran; however, following the Board's first remand, the Veteran declined to attend his examination, stating he wished to withdraw his claim.  Then, the Veteran did not respond whatsoever in VA's attempts to confirm his intent to withdraw his claim, or continue to prosecute his claim.  A claimant's cooperation is essential to the development of any claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  Absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for a VA examination.  See 38 C.F.R. § 3.655 (2014); VAOPGCPREC 4-91 (Feb. 13, 1991).  Although a claimant is of course "free to refuse to report for a scheduled VA examination[,] . . . the consequences of that refusal may result in the adjudication of the matter based on the evidence of record."  Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (citing 38 C.F.R. § 3.655(a)).  In other words, Veterans who fail to cooperate during VA examinations "subject them [selves] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski, 19 Vet. App. at 181.  Here, given VA's multiple efforts to obtain an adequate examination, the duty to assist has been met.  

Due to the letter sent to the Veteran in December 2015, there has also been substantial compliance with the Board's July 2015 remand decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claims.  There is no indication of available, pertinent outstanding evidence.

The Veteran filed his claim for service connection in November 2007, having separated from service in June 2006.  The initial examination, conducted in October 2008, revealed a diagnosis of degenerative arthritis of the left ankle with Achilles tendonitis and calcaneal spur.  The November 2008 rating decision granted service connection for the right ankle, and denied service connection for degenerative arthritis of the left ankle with Achilles tendonitis and calcaneal spur joint.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Generally, service connection requires competent and credible evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a) (3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis and/or degenerative disc disease are qualifying chronic diseases.   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran has a current disability, inasmuch as the October 2008 examiner diagnosed degenerative arthritis of the left ankle with Achilles tendonitis and calcaneal spur joint.  There is also evidence of an injury or incident in service with regards to the Veteran's left ankle or foot.  An undated record created during or after 1997 (1997 is the year of the General Printing Office version of the document) referred to a painful left foot.

The Veteran, however, cannot show a nexus between this sole document and his current left foot disability,  First, aside from that document, only the Veteran's right ankle is referred to specifically in his service treatment records.  See records from June 2, 1998.  Moreover, records from March 1999, shortly after his right ankle tendonitis, only refer to foot or ankle problems in the singular, not plural.  A medical history from March 8, 1999, stated that the Veteran had "been treated for foot pain in my arch and Achilles heel," and the corresponding examination included a statement from the Veteran that "there has been no significant change in my health since my last physical examination except foot and Achilles problems" (emphases not in original).  Aside from these documents, there are no other mentions of foot or ankle problems.  An examination conducted from April 2003 noted normal feet, and did not discuss any ankle or foot problems in the comments section.  A medical history from that date or later (as it referred to laser surgery done in March 2003) also denied any history of foot trouble.  There is no indication of anything other than acute foot pain.  

The Veteran's lay statements are also unavailing as to a nexus and as to continuity of symptomology.  Although he is competent to report his medical history, the Board does not find him credible.  A statement from April 2008 referred only to treatment to right Achilles tendonitis in service, and then stated that his ankles, plural, continue to bother him.  At his first examination in October 2008, the Veteran stated that his condition had lasted for 12 years, which would be 1996.  At his second examination, the Veteran stated that he had arch pain that began in 1993.  The Veteran gives inconsistent accounts just among these statements, and they are contradicted by the examinations and medical histories from service, where only the March 1999 reports refer to foot or ankle trouble.  There is no evidence of a chronic left foot or ankle disability in service, despite the Veteran's assertions.  Likewise, although the Veteran has expressed his opinion that his disability is the result of service, he is not competent to make such medical determinations.  Arthritis is an internal disease beyond the capability of a lay person to observe.  

There is also no medical evidence supporting a nexus, or that arthritis manifested to a compensable degree within one year.  The examinations that were obtained by VA were inadequate, and the Veteran chose not to accept VA's offers for new ones, or provide an opinion of his own.  As such, there is no medical evidence supporting a nexus.  In addition, the first diagnosis of arthritis after the Veteran's service was shown at the October 2008 examination, which is more than one year after service.  


ORDER

Service connection for degenerative arthritis of the left ankle with Achilles tendonitis and calcaneal spur joint is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


